                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

FORD MOTOR COMPANY,

       Plaintiff,                           Case No. 15-cv-10628
                                            (consolidated with Case No. 15-11624)
v.                                          Hon. Matthew F. Leitman

VERSATA SOFTWARE, INC. et al.

     Defendants.
__________________________________________________________________/
      ORDER GRANTING NON-PARTY STACY COOPES’ MOTION TO
     QUASH DEFENDANT VERSATA SOFTWARE, INC.’S SUBPOENA TO
                TESTIFY AT DEPOSITION (ECF #632)1

       On January 28, 2019, Defendant Versata Software, Inc. served a subpoena on

non-party Stacy Coopes. (See Subpoena, ECF #635-3.) The subpoena required

Coopes to appear for a deposition on February 20, 2019. (See id.) Counsel for

Coopes thereafter attempted to work with Versata’s counsel “to understand the

purported relevance of her testimony.” (Coopes Reply Br., ECF #639 at Pg. ID

48757.) When those negotiations failed to resolve the need for the subpoena, Coopes



1
  Versata titled its response to Coopes’ motion to quash “Versata’s Response in
Opposition to Stacy Coopes’ Motion to Quash and Counter-Motion to Compel
Compliance with Subpoena.” (See ECF #635.) However, under this Court’s Local
Rules, “a response or reply to a motion must not be combined with a counter-
motion.” E.D. Mich. Local Rules, Electronic Filing Policies and Procedures, at
R5(f). Versata’s counter-motion is therefore not properly before the Court.
Nonetheless, the Court declines to grant Versata any relief and compel Coopes to
comply with the subpoena for all of the reasons that it grants her motion to quash.
                                        1
filed the instant motion to quash. (See Mot., ECF #632.) For the reasons that follow,

the motion is GRANTED.2

                                          I

      Federal Rule of Civil Procedure 45 provides that a district court “must” quash

a subpoena if the subpoena “subjects a person to an undue burden.” Fed.R.Civ.P.

45(d)(3)(A)(iv). “A decision whether to quash a subpoena is made on a case-by-

case basis and consists of a balancing of the interests; that is, the Court must weigh

the burden of compliance against the potential value of the information sought. The

burden of demonstrating undue burden is on the moving party. However, the burden

of demonstrating relevance is on the party seeking discovery.” Hansen Beverage Co.

v. Innovation Ventures, LLC, 2009 WL 1543451, at *1 (E.D. Mich. June 2, 2009)

(Rosen, J.) (internal citations omitted) (granting non-party’s motion to quash

subpoena for deposition and documents). In addition, “[t]he fact of nonparty status

may be considered by the court in weighing the burdens imposed.” Katz v. Batavia

Marine & Sporting Supplies, Inc., 984 F.2d 422, 424 (Fed. Cir. 1993) (affirming

district court order quashing subpoena for deposition and documents directed to non-

party). Finally, the Court acknowledges that “[t]he scope of discovery under the

Federal Rules of Civil Procedure is broad” and that “‘[r]elevant information need



2
 The Court concludes that it may resolve this motion without oral argument. See
E.D. Mich. Local Rule 7.1(f)(2).
                                          2
not be admissible at the trial if the discovery appears reasonably calculated to lead

to the discovery of admissible evidence.’” MSC.Software Corp. v. Altair

Engineering, Inc., 2012 WL 3224130, at *1 (E.D. Mich. Aug. 6, 2012) (quoting

Fed.R.Civ.P. 26(b)).

                                         II

      The burden of requiring Coopes to engage counsel and prepare for and attend

a deposition outweighs the minimal potential value of the information Versata seeks.

       Coopes has never worked for Ford Motor Company, is not a technical expert,

and is not familiar with the term “ACM,” the name of Versata’s software that is at

issue in this case. (See Coopes Affidavit at ¶¶ 3-5, ECF #632-4 at Pg. ID 48650-51.)

Nor has Coopes had “any involvement with engineering, manufacturing, or product

development software.” (Id. at ¶5, ECF #632-4 at Pg. ID 48651.)

      It appears that Versata seeks to take Coopes deposition solely because,

according to Versata, she “participated in a conversation with Elana Ford in which

Ms. Ford stated that Ford should terminate its relationship with Versata.” (Versata

Resp. Br., ECF #635 at Pg. ID 48698.) Versata therefore argues that Coopes has

relevant “firsthand, personal knowledge of statements by Elena Ford regarding

Ford’s relationship with Versata.” (Id. at Pg. ID 48702-03.)

      But the Court has previously held that Versata could not take the deposition

of Ms. Ford related to the statements that Versata claims she made. (See Order, ECF


                                         3
#441 at Pg. ID 34498.) For all of the reasons discussed on the record at a March 9,

2018, hearing on Versata’s request to depose Ms. Ford, including in the Court’s

questioning of counsel, the Court is not persuaded that even if Ms. Ford made the

statements, the statements are relevant in any meaningful way to any of the claims

or defenses at issue in this action. (See 3/9/2018 Hearing Tr., ECF #444 at Pg. ID

36870-95.) As the Court noted during the March 9 hearing, the record contains

evidence with respect to how Ford made the decision to terminate its relationship

with Versata and who at Ford played a role in making that decision, and the Court is

not yet persuaded that Ms. Ford was meaningfully involved in that decision and/or

that her statements, if made, played any meaningful role in that decision.

      Simply put, any inquires related to Ms. Ford are a sideshow.           Given that

conclusion, and the Court’s previous refusal to allow Versata to depose Ms. Ford, it

sees no basis to allow Versata to depose Coopes, whose only apparent relevance is

overhearing Ms. Ford’s irrelevant statement.

      Moreover, Versata has not presented any argument or evidence that Coopes

was in any way involved in Ford’s relationship with Versata, the decision to

terminate that relationship, or that Coopes even knows what Versata is or what kind

of software Versata developed for Ford. The value of the irrelevant information that

Versata seeks from Coopes is therefore minimal. And Coopes, a non-party, would

be unduly burdened by having to retain counsel and take hours out of her schedule


                                         4
to prepare for and appear at a deposition. See Hansen, 2009 WL 1543451, at *3

(“[T]he irrelevance of the document request and Mr. Edwards’ testimony … makes

even [a] seemingly low burden into an undue one, and an undue burden is grounds

for quashal”).

      For all of these reasons, Coopes’ motion to quash Versata’s subpoena (ECF

#632) is GRANTED. Versata is not permitted to take the deposition of Coopes.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: May 28, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 28, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       5
